        Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,                                                 Civil Action No.: 17-10432-DJC
        Plaintiff,
DI
VS.


THE WOODS HOLE, MARTHA’S VINEYARD
AND NANTUCKET STEAMSHIP
AUTHORITY,
        Defendant.

 PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S BILL OF
                              COSTS

       Now comes the Plaintiff in the above entitled matter and by and through her attorneys

submits Plaintiff’s Reply to Defendant’s Opposition to Plaintiff’s Bill of Costs.

                                        INTRODUCTION

       On January 18, 2019, after a five-day trial, the jury of eight rendered a verdict in favor of

Plaintiff Amanda Arnold. Plaintiff subsequently submitted a Bill of Costs seeking taxation of the

necessary costs that were incurred at trial, which provided receipts for costs Plaintiff seeks.

Defendant subsequently filed opposition to Plaintiff’s Bill of Costs. For all the reasons outlined

below, Plaintiff’s Bill of Costs should be granted in its entirety.

                                           ARGUMENT

       I.      Bill of Costs

       Pursuant to Fed. R. Civ. Proc. 54(d), costs should be allowed to the prevailing party unless

there is controlling authority that states otherwise. 28 U.S.C. § 1920 outlines the general


                                                  1
         Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 2 of 12



recoverable costs and specifically includes fees and disbursements for printing and witnesses. 28

U.S.C. § 1920(3). When determining whether to grant the costs sought by a prevailing party,

reviewing courts operate with “a background presumption favoring cost recovery for prevailing

parties.” Guzman v. Boeing Company, 2019 WL 468195 (D. Mass. Feb. 6, 2019) (quoting In re

Two Appeals Arising Out of the San Juan Dupont Plaza Hotel Fire Litig. (San Juan Dupont Plaza

Hotel Fire Litig.), 994 F.2d 956, 962 (1st Cir. 1993)).

        II.     The Costs Associated with Service of the Subpoenas Were Necessary
        28 US.C. § 1821(b) mandates that a witness be paid a $40 attendance fee for each day’s

attendance. 28 US.C. § 1821(b) also requires that a witness receive a fee for the cost of going to

and returning from the court. In addition, and contrary to Defendant’s argument, case law has

repeatedly held that a prevailing party may recover costs for the fees involved with using a private

process server. See In re Ruhland, 492 B.R. 92, 97 (Bankr. D. Mass. 2013); Riofrio Anda v.

Ralston Purina Co., 772 F. Supp 46, 55 (D.P.R. 1991), aff’d 959 F.2d 1149 (1st Cir. 1992); Alflex

Corp. v. Underwriters Laboratories, Inc., 914 F. 2d 175, 178 (9th Cir. 1990); Bass v. Spitz, 522 F.

Supp. 134 3 (E.D. Mich. 1981); Morris v. Carnathan, 63 F.R.D. 374 (N.D. Miss. 1974). Moreover,

fees may be taxed even where a witness does not actually testify at trial when a court order or some

other extrinsic circumstance renders the subpoenaed witness’s expected testimony unnecessary.

Pan American Grain Manufacturing Co. v. Puerto Rico Ports Authority, 193 F.R.D. 26, 33-34

(D.P.R. 2000). Prior to the beginning of trial, Plaintiff utilized a private process server to serve all

of the subpoenas as well as provide these witnesses with the statutory appearance fee and their

travel fee.

        As a threshold matter, Plaintiff’s counsel prefers witnesses to appear viva voce if at all

possible, necessitating subpoenas be served to ensure that witnesses actually appear at trial. While


                                                   2
        Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 3 of 12



Plaintiff did not end up calling all of the witnesses who were served with subpoenas, this was due

to Defendant’s intransigence and several changes in circumstances that occurred in the usual

routine of motion in limine practice and agreements reached immediately before and during trial.

More to the point, Defendant was provided notice that Plaintiff intended to call the various

witnesses listed below prior to the service of the subpoenas and at any time could have accepted

service on behalf of Defendant’s employees and paid experts. The witnesses that Plaintiff

subpoenaed were necessary to proving Plaintiff’s case-in-chief and were subpoenaed because

Plaintiff could not know for sure who Defendant was going to call. The subpoenas were

reasonably necessary when served and as such the costs should be levied against Defendant.

       A. Dr. Andrew Terrono

       In July of 2018, Plaintiff deposed Dr. Andrew Terrono, Defendant’s medical expert, who

provided favorable testimony to Plaintiff’s case with respect to her disability. As such, Plaintiff

intended to call Dr. Terrono as a witness before the jury on the issue of causation and damages,

and accordingly Dr. Terrono was successfully served with a subpoena on December 5, 2018, over

a month in advance of the trial which began on January 14, 2019. Plaintiff named Dr. Terrono as

a live witness to be called at trial in all of the pre-trial disclosures served upon Defendant starting

with the December 7 pre-trial disclosure through the submission of the joint pre-trial memorandum

on December 28, 2018. On December 24, 2018, when Defense counsel sent correspondence to

Plaintiff counsel stating that “…we would like to schedule [Dr. Terrono’s] de bene esse video

deposition. Please contact us and provide your availability to do so prior to trial.” Plaintiff’s

counsel informed Defendant’s counsel of a willingness to potentially adjust Dr. Terrono’s court

appearance date (due to a conflict with Dr. Terrono’s clinic day), but that Plaintiff’s counsel had

no availability to travel to Boston or anywhere else to take the deposition.



                                                  3
        Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 4 of 12



       Defendant subsequently filed a motion seeking Dr. Terrono’s deposition be taken de bene

esse (notably, Dr. Terrono himself did not seek to quash the subpoena). Prior to submitting

opposition to the motion, Plaintiff’s counsel informed Defendant’s counsel that the de bene esse

deposition could be taken on January 20th or 21st, and the video could be played the following day

at the conclusion of trial. Defense counsel did not reply to that offer, and Plaintiff’s counsel

subsequently filed opposition to Defendant’s motion. Crucially, Plaintiff had already provided the

relevant deposition testimony that it was seeking to designate for trial to Defendant, and received

no objection or consent with respect to those deposition designations or any counter designations

and no consent to the deposition being read.

       At the final pretrial conference on January 4, 2019, the Court encouraged the parties to

come to an agreement with respect to Dr. Terrono’s testimony. It was only subsequent to the final

pretrial conference and in the middle of the actual trial that Defendant finally agreed to have Dr.

Terrono’s deposition testimony read in before the jury, which Plaintiff agreed to out of respect and

understanding to Dr. Terrono and his busy schedule.

        Had Defendant agreed at an earlier junction to the reading in of Dr. Terrono’s testimony,

perhaps Defendant would have some basis for opposing Plaintiff being awarded the costs for Dr.

Terrono’s subpoena fees. In light of the facts outlined above, it is clear that Plaintiff absolutely

needed to and was in fact going to have to call Dr. Terrono until just before the day Dr. Terrono

was actually noticed to appear, and as such the fees incurred in serving Dr. Terrono were entirely

necessary.




                                                 4
        Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 5 of 12



       B. Carl Walker

       Mr. Carl Walker, Director of Engineering and Maintenance for Defendant, was served with

a subpoena on November 7, 2018. Mr. Walker had been deposed pursuant to Fed. R. Civ. Proc.

30(b)(6). Plaintiff listed Mr. Walker as a witness to be called in each of her pre-trial disclosures

and provided deposition designations of the same, which was originally served on December 7,

2018 and then served again on December 8 (Plaintiff re-served after deciding to add one more

exhibit to the exhibit list). Defendant served its pre-trial disclosure on December 12, 2018:

nowhere in the document were objections or counter-designations provided. It was not until the

weekend before trial that Defendant provided objections to Mr. Walker’s deposition testimony.

After the Court ruled on the objections, Plaintiff was able to read-in the desired testimony, and

Mr. Walker did not personally testify. Nevertheless, Mr. Walker’s Plaintiff needed to serve Mr.

Walker with a subpoena in case the testimony Plaintiff had elicited at the deposition and sought to

introduce at trial would not be read in for any reason not bearing on the ultimately admissibility of

the testimony itself.

       C. Kayleigh Rock

       In October of 2016, Kayleigh Rock took a video of the subject door closing. This particular

video was crucially important as it was taken nearest in time to the actual incident that nearly

amputated Plaintiff’s fingers. Plaintiff intended to introduce this video to the jury at trial, which

would have necessitated Ms. Rock providing testimony at trial in order to authenticate the video.

As such, a request to serve Ms. Rock was sent to the process server on or about December 20,

2018, and Ms. Rock ended up being served with the subpoena on December 27, 2018. Plaintiff

had listed the video in question on its exhibit list in its pre-trial disclosures which, as

aforementioned, had been served at the beginning of December 2018. On December 27, the same



                                                 5
        Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 6 of 12



day Ms. Rock was served, Defendant served its exhibit list and indicated that it would be

stipulating into evidence the video Ms. Rock took. At the time the subpoena was sent out,

however, Defendant had not consented to the video being introduced into evidence, and as such

awarding costs to Plaintiff for this subpoena is necessary and appropriate.

       D. Michael Collyer

       Michael Collyer, one of Plaintiff’s experts, was served with a subpoena as well. Plaintiff

intended to elicit testimony from Mr. Collyer, and anticipated that Mr. Collyer would not appear

had Plaintiff simply asked Defendant to produce him at trial. Therefore, Plaintiff decided to cause

Mr. Collyer to be served with a subpoena in case Defendants failed to produce him or have him

appear. Mr. Collyer’s office took the October 2016 video and it was expected that he could also

provide testimony as to the video. Moreover, as Defendant’s expert, he was also expected to

provide testimony regarding adjustments and readjustments of the door at issue.

       E. Stephen Healy

       Mr. Healy with a subpoena and Plaintiff called him to testify for her case-in-chief.

Therefore, there can be no doubt that service upon Mr. Healy was necessary. Whether or not

Defendant communicated with Mr. Healy to coordinate the time of his actual appearance at trial

has no bearing on whether or not costs should be awarded to Plaintiff for serving Mr. Healy.

Likewise, it is irrelevant that Defendant elicited the testimony it sought on cross-examination of

Mr. Healy for the purpose of awarding Plaintiff’s costs.

       F. Captain James Corbett

       Plaintiff attempted to have Captain Corbet served with a subpoena. While the initial

attempt was unsuccessful, Captain Corbett’s wife contacted Defendant’s counsel and informed

counsel that the process server was attempting to serve documents on the Corbetts’ property.



                                                 6
        Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 7 of 12



Subsequently, Defendant’s counsel informed Plaintiff’s counsel that it would be accepting service

on behalf of Captain Corbett. At the time of the attempted service upon Captain Corbett, Plaintiff

had intended to call the Captain as a witness to testify, but subsequently chose not to.

       G. Captain Greg Gifford

       Captain Gifford was served with a subpoena and was called by Plaintiff to testify at trial

during her case-in-chief. Plaintiff specifically called Captain Gifford in order to authenticate

Defendant’s answers to interrogatories which he had signed, and at trial Captain specifically

authenticated Defendant’s answer which stated the door at issue weighed 190 pounds. Defendant

had previously refused to stipulate to this document being introduced into evidence, thus

necessitating Plaintiff go through the process of serving the subpoena and calling Captain Gifford

at trial. Whether Defendant communicated with Captain Gifford in terms of coordinating the

Captain’s actual appearance or elicited any testimony on cross-examination has no bearing on

whether to award the costs Plaintiff seeks.

       H. Francis Tallino and Phillip Parent

       Plaintiff’s counsel timely served these witnesses and called them to appear at trial during

Plaintiff’s case-in-chief. Defendant should thus be taxed the costs associated with serving these

witnesses, including their appearance fees and travel fees.

       I. Conclusion as to Witnesses

       Several of the subpoenas in this instance needed to be re-served as Defendant had not

previously disclosed the addresses of the relevant witnesses, requiring Plaintiff to incur more fees

in attempting to find where the witnesses were located. Defendant points to no binding obligation

for Plaintiff to request that Defendant produce any witness voluntarily. Plaintiff had absolutely no

basis to believe Defendant would voluntarily produce the witnesses whose testimony Plaintiff



                                                 7
        Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 8 of 12



sought, and doing so would have mandated Plaintiff disclose its trial strategy in advance of the

mandatory disclosures. What if Plaintiff respectfully asked Defendant to produce a witness on a

certain day and the witness did not show? Obviously, this would have impacted Plaintiff’s case-

in-chief (which was time limited and thus very dependent on having no unnecessary delays), but

more importantly, it would have wasted both the Court and jury’s time. Therefore, it was entirely

necessary to subpoena the witnesses, even those whom ended up not being called to testify.

       III.    Cost of Copies

   Plaintiff respectfully submits that the receipts submitted are sufficient to establish necessity.

The receipts covered copying costs for printing exhibits, including the stipulated exhibits that were

introduced into evidence all at once. The $86.45 charged is for “Walker_Carl (HIGHLIG)”, which

is in reference to the deposition designations that were submitted to the court the following day in

order to determine what would be read in at trial. Other receipts contain references to this matter

as well. As such, costs should be awarded as to these copies.

       IV.     Trial Transcripts

       Contrary to Defendant’s assertions, this was a complicated matter involving multiple

experts and thousands of pages of documents, necessitating a full week of trial. As such, Plaintiff’s

counsel necessarily obtained rough transcripts of the first four days of trial, all of which were

reasonably necessary to Plaintiff prosecuting her case.

       The rough transcript of day four of the trial was necessarily used to discredit Defendant’s

expert, Hendrik Van Hemmen, on the fifth day of trial. On the fourth day of trial, Plaintiff’s expert,

Dr. Charles Cushing, a naval architect and marine engineer, was cross-examined regarding a ship

known as the Pearl Mist. Dr. Cushing testified that he had some involvement in the phase of the

Pearl Mist’s overall design. Dr. Cushing explicitly testified that the owner of the project came to



                                                  8
        Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 9 of 12



Dr. Cushing’s firm. Dr. Cushing stated that he tried to work with the owner but the owner “…had

a lot of requirements that I felt were unsafe, and I objected to them, and he decided to go

somewhere else after we worked for nine months on that project, and he went ahead with another

firm.” Rough Trial Tr., 56:17-21 (Jan. 17, 2019). Having been present during Dr. Cushing’s

testimony, Mr. Van Hemmen seemingly spent that evening looking into ways to discredit Dr.

Cushing, as he produced pictures at trial the following day of the Pearl Mist in an attempt to

discredit Dr. Cushing’s earlier testimony at trial regarding the necessity of having a handrail next

to the women’s bathroom door on the EAGLE. Nonetheless, Plaintiff had acquired the rough

transcript the night before, and was able to use the transcript on cross-examination to discredit Mr.

Van Hemmen’s testimony regarding Dr. Cushing by pointing out Dr. Cushing’s actual testimony.

Simply put, there can be no debate as to the necessity of obtaining the Day Four rough transcript,

and Defendant’s statement that “there is no evidence that the transcripts were used for the cross

examination of witnesses” is demonstrably false. Moreover, the transcripts from the first four days

of trial were relied upon in Plaintiff’s closing statement and summation. As such, costs should be

levied against Defendant as to the trial transcripts that were obtained.

       V.      Witness Fees (For Non-Subpoenaed Witnesses)

       Defendant’s sole argument with respect to the witness fees outlined in Plaintiff’s Bill of

Costs are the subsistence charges, as Defendant concedes witnesses are to receive $40 a day

pursuant to § 1821(b) and makes no argument with respect to the witnesses’ mileage fees. “A

subsistence allowance shall be paid to a witness when an overnight stay is required at the place of

attendance because such place is so far removed from the residence of such witness as to prohibit

return thereto from day to day.” 28 U.S.C. § 1821. In this case, Plaintiffs’ experts Mr. Michael

Panish and the aforementioned Dr. Cushing, both were required to stay overnight as they resided



                                                  9
        Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 10 of 12



out of state. During trial, these expert witnesses stayed in the Seaport Hotel, which is moderately

priced. Pursuant to 28 U.S.C. § 1821(d)(2) and (d)(3), “the subsistence cost for a witness cannot

exceed the allowable maximum per diem rate for official travel by federal government employees

in the area of attendance.” Bucksar v. Mayo, 2013 WL 1320445 at *4 (D. Mass. Mar. 28, 2013).

In September of 2018, the government per diem rate for lodging was $287 and the rate for meals

and incidentals was $69 for the Boston area. 1 If anything, the $238 per day sought for the

subsistence costs could be considered low; it is certainly a reasonable amount given the general

cost of living in the Boston area.

       Defendant cites to no authority for its proposition that having two witnesses testify to

liability necessarily means that costs cannot be taxed as to both of them, and in this instance

Plaintiff’s experts were not cumulative and each expert testified to a different theory. Mr. Panish,

an expert on doors, provided relevant testimony as to the consequences of failing to perform

maintenance on the door’s closing. Dr. Cushing, drawing from his decades of experience as a

naval architect and engineer, testified as to the feasibility and necessity of having a handrail next

to the women’s bathroom door at issue in this case.

       Defendant also argues that Mr. Patrick Mason, who testified briefly in order to authentic

videos of the doors on Defendant’s vessel, would not have been needed had his identity been

disclosed. Defendant’s argument as to Mr. Mason’s identity is without merit. The Mason Group

videos were timely disclosed, and indeed were relied upon by Defendant’s experts.

Correspondence was sent to Defendant indicating the videos were from the Mason Group. During

the mandatory pre-trial disclosure of witnesses, Plaintiff explicitly named “Patrick Mason” as a



1
  https://www.gsa.gov/travel/plan-book/per-diem-rates/per-diem-rates-
lookup/?action=perdiems_report&state=MA&fiscal_year=2018&zip=&city=Boston.


                                                  10
       Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 11 of 12



witness. At no point prior to the pre-trial disclosure did Defendant seek to confirm the identity of

Mr. Mason. Nonetheless, Defendant filed a motion in limine seeking to exclude the videos taken

by Mr. Mason. The Court denied the motion, and at no point subsequent to the motion being

denied did Defendant ever once indicate it was willing to stipulate to Mr. Mason’s videos being

introduced into evidence, thus necessitating Plaintiff calling Mr. Mason to actually appear at trial.



       VI.     Conclusion

       For all the foregoing reasons, all of Plaintiff’s costs should be taxed.




Dated: March 13, 2019                         Respectfully submitted,

                                              Plaintiff’s Counsel

                                              By: /s/ Shannon Pennock
                                              Pennock Law Firm LLC
                                              Pro Hac Vice
                                              411 Lafayette Street, 6th Floor
                                              New York, NY 10003
                                              (551) 200-6352
                                              Fax: (929) 235-7273
                                              shannonpennock@pennocklawfirm.com




                                                 11
       Case 1:17-cv-10432-DJC Document 163 Filed 03/13/19 Page 12 of 12



                              CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, that a true and correct copy of the foregoing

document was served upon counsel of record by electronic mail through the U.S. District Court,

District of Massachusetts, electronic case filing system.


                                                     PENNOCK LAW FIRM, LLC

                                                     By: /s/ Shannon Pennock
                                                     Pennock Law Firm LLC
                                                     Pro Hac Vice
                                                     411 Lafayette Street, 6th Floor
                                                     New York, NY 10003
                                                     (551) 200-6352
                                                     Fax: (929) 235-7273




                                                12
